RICE, J.
The resulting trust alleged in the bill is a mere creature of equity, founded upon presumptive intention, and designed to carry that intention into effect, — not to defeat it. It will not attach in the person who supplies the purchase money, if it was not the intention of either party that the estate should vest in him or her. It will not be raised in opposition to the declaration of the person who advances the money, nor in opposition to the obvious purpose and design of the .transaction. The presumption of such a trust does not arise, from the mere fact that the purchase money is supplied by a parent, and the conveyance taken in the name of the son, who is not shown to be provided for.---1 White & Tudor’s Lead. Cases in Equity, 204.
It is conceded, on all hands, that no such trust is proved as to the eighty-acre tract described in the bill; but it is contended that such trust is proved as to the quarter-section conveyed by Samuel Hatton to James Hatton on the 11th February, 1834. And that is the only-matter which we are called upon to examine and decide.
There is evidence that the price really paid for the quarter-section was one thousand dollars; that James was an economical and money-making man, and a good manager; that his mother (a widow) had the benefit of his undivided attention to her business, from 1827 or 1828, until her death in 1841; that during that period he attended to no other business; that she also had the services of his only slave on her plantation, until the last of the year 1839; that these services of James and his slave, up to February, 1834, (when the conveyance of the *136land was made to James,) were worth a much larger sum than the price paid for the land. There is no proof that James ever received any compensation for these services, unless the money paid for the land, or the land itself, was regarded and treated as such compensation.
Mrs. Jamar (a sister of Samuel and James Hatton, and of the female complainants) testifies that, before the land was conveyed to James, she was at her mother’s, when the land was spoken of; that Samuel then told her mother they wished to buy the land for James, that James wanted it for himself that her mother replied, she was willing for it to be bought for James, provided it could be paid for without getting her in debt or selling her negroes. There is no proof, or pre-tence, that the purchase of the land did get her in debt, or cause the sale of any of her negroes.
There are three subscribing witnesses to the conveyance of the land to James. One of them is not examined, and no reason is shown for this omission. The testimony of the other two does not even tend to prove any thing like a resulting trust for the mother of James, but, on the contrary, tends to prove that the purchase was made for him.
There is evidence that, when the mother of James told him that her money paid for the land, he admitted that fact, but claimed the land as his ownj that she knew he claimed the land as his own; that, soon after her death, ho took actual possession of it, and claimed and used it as 1ns own, until his death in March, 1847, and devised it to his widow, who continued in possession until she sold and conveyed it to Toney, a bona fide purchaser without notice of any opposing claim to it; that some (if not all) of the complainants knew that James claimed the land as his own before his mother’s death, and continued to claim and use it as his own after her death; that complainants were of lawful age as far back as 1834; and that Nancy Hatton did not marry John M. Lynch until after the death of her mother, Frances Hatton.
The bill was not filed until October, 1850, more than sixteen years after the conveyance to James, more than nine years after the death of his mother, about three years and a half after his death, and nearly a year after the sale by his widow to Toney. No excuse for this long and remarkable *137delay in asserting their claim is proved by the complainants. They allege ignorance of the facts on their part, and concealment of the facts on the part of James Hatton; but this allegation is disproved.
Mr. Acklen testifies, that James Hatton, “some time in the year 1885, a short time before the date of his mother's will,” had a conversation with him “ relative to a tract OR tracts of land lying in Madison county;” and that James then stated “ that the legal title to said lands was in him, but that it was purchased with his mother’s money.” If it is conceded that James Hatton made this statement in relation to the quarter-section described in the bill, it is insufficient to support the claim of complainants, as asserted in their bill, when taken in connection With, the fact that James was the son of Frances Hatton. For, when the title to land is taken to a son, and-the purchase money is supplied by the parent, the purchase is deemed prima facie as intended as an advancement, so as to rebut the presumption of a resulting trust for the parent. 2 Story’s Eq. Jur. §§ 1201, 1202.
But the date of the will of Frances Hatton is July, 1838, which proves that Mr. Acklen makes a mistake of about three years as to the date of the will, although it was written by himself! We have no doubt of Ms honesty, but we have as little doubt that he is mistaken as to this date. And we believe he is also mistaken, when he says that James Hatton “assigned as a reason for that, that the wife of Samuel Hat-ton, from whom the conveyance was made, would not consent to unite in a conveyance with her husband to his mother, on account of some family ill-feeling, but was willing to convey to James Hatton, and did so.” For it is incontestably proved that, on the very day the conveyance of the quarter-section was made to James Hatton, the wife of Samuel did unite with her husband in a conveyance of another tract to his mother ! Besides this, the subscribing witnesses who are examined clearly prove -that “ family ill-feeling” was not the reason why the conveyance was made to James Hatton.
Mr. Acklen testifies, also, that after he wrote the will, it was read over to Frances Hatton, in the presence (as he thinks) of James Hatton and James Landman; that “ the subject of the land was then mentioned, as it had been left out *138of the will, and it was then agreed by her, James Hatton, and James Landman, that it might stand in that way, as James Hatton would do what was right between his sisters, Nancy Hatton and Mrs. Landman, after she was gone, in relation to the land.” The bill does not set forth this agreement, nor claim any right under it. But, if it did, it is clear that it could not be enforced as an agreement, because it is void for uncertainty. It furnishes no means by which the court could determine “ what was right between his sisters” and James, in relation to the land. — Erwin v. Erwin, 25 Ala. Rep. 236.
But it is urged, that, although the agreement is void for uncertainty as an agreement, yet it is an admission that the land really did not belong to James, but to his mother. We cannot assent to that; for we cannot belieye that an agreement by A., to do “ what was right” between himself and his sisters, in relation to land which was held by him under a conveyance from its former undisputed owner, is, per se, an admission that the land did not belong to him but to another person. — Flagg v. Mann, 14 Pick. Rep. 481.
Besides all this, it appears that the mother of James lived more than three years after her will was written and this agreement made. Why did not she, or Mr. Landman, the husband of Mrs. Landman, during those three years, obtain from James Hatton some satisfactory evidence that he did not hold the land for himself alone, but for himself and Ms two sisters ? If to this question it is answered, that James Hat-ton, by his said agreement, fraudulently prevented them from obtaining such evidence, or an alteration of the will of his mother, then we reply, it is very strange that this fraudulent prevention of acts 'to the prejudice of his sisters, which is a distinct and clear ground of equitable relief, is not even alleged in the bill, although James Landman, one of the parties to the alleged agreement, is one of the complainants in the bill.
A part of Mrs. Graham's testimony is very favorable to complainants, but another part is equally unfavorable to them. For “ her understanding was, that there was no real consideration from James to Samuel, but that the lands were passed to blind Samuel’s wife, so as to effect a relinquishment of dower.” If this be so, it defeats the claim of the complain*139ants, which is by their bill grounded on the facts, that James did buy the land of Samuel, and did pay him one thousand dollars for it; and “ that the thousand dollars, so by said James to said Samuel paid for said land, was in fact the money of said Frances.” If nothing was paid in consideration of the conveyance of the land to James, there could not have resulted to his mother, at the time of that conveyance, any such trust as is alleged in the bill.
Mrs. Graham further testifies, that, immediately after James obtained the conveyance, he went home and informed his mother and sisters that it was made out to him, and gave a statement of the circumstances; which statement Mrs. Graham undertakes honestly to detail. She also testifies, that James then told the old lady, who was very deaf, “not to fret, it should all be right,” and offered to make the title to her; and that the old lady said she knew James would do what was right. Although she knew that he afterwards claimed that the land was his own, and that he bought it for himself, and although she lived more than seven years after James had offered to make her the title, she never did take the title, but left it to James, with the unlimited and undefined discretion of absolute ownership in him. She practically disclaimed and renounced any and all right pf .disposition, control, or ownership over it, and actually refused to take from him the power of doing with the land what he thought was right, although she knew that he was willing to surrender the title to gratify her.
We are asked, now, to do what the mother of James, by his voluntary offer, had the opportunity to do for seven years before her death, but never would do ! Wo are asked to. do this, by those who claim it only as a bounty from that mother, and in her name! We are asked to do it, by those who, being of full age, and having knowledge of the material facts, in the life time of James and his mother, never made the request until nine years after the death of that mother, and more than three years after the death of that son. The laws of our country require us to pronounce the evidence insufficient to sustain such a claim. In such cases, courts of equity consider the acts of the parties as evidence of the intent, and require the complainants to sustain their claim by evidence *140which is full, clear, and satisfactory. — 1 White & Tudor’s Lead. Ca. in Equity, 201; Gaither v. Gaither, 3 Md. Ch. Decisions, 158; Farringer v. Ramsey, 4 ib. 33; Bryan v. Cowart, 21 Ala. R. 92. See, also, Gascoigne v. Thiving, 1 Vernon, 366; Baldwin v. Campfield, 4 Halsted’s Ch. Rep. 891.
All the evidence may be reconciled, upon the following hypothesis : That Francis Hatton was not exempt from the infirmities incident to persons far advanced in years; that she obtained from her son James that protection and care of her person and property which is so necessary and grateful to an aged widow; that she entertained for him á partiality which was natural and deserved; that she was not willing that her daughters should know of this partiality; that, from the time of this conveyance to James until her death, she really intended that he should have the land for himself, and should do with it what he thought was right; that by her assent he really bought the land for himself; and that, with an affection worthy of all commendation, he held his time, his talents, and his property, subject to any disposition which would secure to her the greatest amount of tranquillity and gratification.
Upon this hypothesis, his declarations and her declarations can be reconciled with the non-existence of the alleged resulting trust, or with its waiver and discharge by her before her death, if it ever did exist.
It is due to all the witnesses to say, that we concede to them purity of intention, but not infallibility, especially in the narration of declarations made many years ago, and in which they had no possible interest.
A decree must be entered here, reversing the decree of the chancellor, and dismissing the bill; and the complainants must pay the costs of this court, and of the court below.